DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 48-49, 52-54 and 56-68 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Larsen and Buchert while teaching an in ear tympanic membrane temperature sensor and an audio conduction channel, but fails to teach the novel arrangement of the audio conduction channel wherein an output of the audio conduction channel is provided in the side of the housing opening into the ear canal to the rear of and lateral to the thermopile module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791